        Case 2:19-cr-00317-JHS Document 1 Filed 05/31/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                       CRIMINAL NO.       lt\- 3-1'1
      v.                                       DATE FILED     t5l~IU)l q
GERALD ALAN GOSS                               VIOLATIONS:
                                               18 U.S.C. §§ 1341, 3559(g) (mail fraud -
                                               6 counts)
                                               18 U.S.C. §§ 1343, 3559(g) (wire fraud -
                                               6 counts)
                                               18 U.S.C. § 2 (aiding and abetting)
                                               Notice of Forfeiture

                                    INFORMATION

                               COUNTS ONE THROUGH SIX

THE UNITED STATES ATTORNEY CHARGES THAT:

              At all times relevant to this Information:

               I.     Amazon.com, Inc. ("Amazon") was a corporation with its headquarters in

Seattle, Washington, engaged in the business of electronic commerce. Amazon sold merchandise

and provided a platform for third parties to sell merchandise via the Amazon Marketplace

through the Amazon.com website. Purchases initiated from the Amazon.com website were made

via the internet, and both Amazon and those third parties selling through the Amazon

Marketplace shipped the purchased goods via the United States Postal Service ("USPS") AND

private and commercial interstate carriers, including, Federal Express ("FedEx") and United

Parcel Service ("UPS") to the addresses provided by the customers.
         Case 2:19-cr-00317-JHS Document 1 Filed 05/31/19 Page 2 of 15



               2.      Persons who wished to purchase goods sold by Amazon, or third parties

hosted by Amazon, registered with Amazon and created an Amazon.com account. The creation

of an Amazon.com account required a name, an e-mail address, a delivery address, and a method

of electronic payment, such as a credit card, debit card, or gift card.

               3.      When an item purchased via the Amazon.com website failed to arrive at

the address provided by the customer, or arrived in a defective or damaged condition, Amazon

typically provided the customer with a refund or replacement item. Amazon referred to these

refunds and replacements as "concessions."

               4.      An Amazon.com customer initiating a refund or replacement did so by

contacting Amazon.com customer service via phone or online chat. The customer was then

required to provide their order number, Amazon.com account information such as email address,

name and shipping address, as well as a description of the problem with their order. If a

customer claimed that an item did not arrive as reported by the order' s tracking information, the

Amazon.com customer service representative typically offered a refund or offered to ship a

replacement item.

               5.      PayPal Holdings Inc. ("PayPal") was a corporation with its headquarters

in San Jose, California, engaged in the business of operating a worldwide online payment system

that supports online money transfers and serves as an electronic alternative to traditional paper

methods of making payment for goods and services. PayPal operated as a payment processor for

online vendors and auction sites. Individuals and businesses established PayPal accounts that

they could use to niake and receive money transfers, including for the purchase or sale of

merchandise or services. These PayPal accounts were typically linked to bank accounts at

financial institutions from which and into which the PayPal customers could transfer funds.



                                                  2
         Case 2:19-cr-00317-JHS Document 1 Filed 05/31/19 Page 3 of 15



               6.      eBay Inc. ("eBay") was a corporation with its headquarters in San Jose,

California, engaged in the business of electronic commerce. eBay facilitated consumer-to-

consumer and business-to-consumer sales through its website. Individuals and businesses sold

products through eBay by posting the items to be sold on eBay' s website and offering the items

for sale in either an auction format, a fixed price format, a best offer format, or a combination of

these formats. Sellers could also create eBay "stores" on the eBay website that would allow the

sellers to advertise all of the items they were selling through the eBay website. Purchasers

typically paid for the items they bought on eBay using PayPal.

               7.      The Neat Company ("Neat") was a corporation with its headquarters in

Philadelphia, Pennsylvania, engaged in the business of selling document scanners and providing

small business software solutions and cloud-based data and document retention. Neat sold a

scanner referred to as the NeatConnect Cloud Scanner with a retail price of approximately $499.

NeatConnect Cloud Scanners purchased from authorized retailers were covered by a one-year

warranty against defects in materials, workmanship and failure to conform within the

manufacturer's published specifications.

               8.      NeatConnect Cloud Scanner owners wishing to initiate a warranty claim

contacted the company via phone or through Neat's customer support webpage. IfNeat's

customer service was not able to solve the problem through troubleshooting, a warranty

replacement was initiated. The customer was required to provide their name, email address,

serial number, proof of purchase and shipping address. Upon receipt of what it believed to be a

valid warranty claim, Neat shipped replacement scanners to customers. Neat required that the

defective scanner had to be returned by the customer, and provided return shipping instructions

to the customer along with the replacement scanner.



                                                 3
         Case 2:19-cr-00317-JHS Document 1 Filed 05/31/19 Page 4 of 15



               9.      All NeatConnect Cloud Scanner warranty replacement requests were

processed by Neat's headquarters in Philadelphia, Pennsylvania. All NeatConnect Cloud Scanner

warranty replacement products were shipped from Neat' s warehouse located in La Vergne,

Tennessee, via commercial interstate carrier UPS upon receipt by the warehouse of an e-mail

wire communication from Neat's headquarters in Philadelphia, Pennsylvania, directing such

shipment.

               10.     iRobot Corporation ("iRobot") was a company with its headquarters in

Bedford, Massachusetts, engaged in the business of designing and selling consumer robots to

perform tasks inside and outside the home. iRobot sold a consumer robotic vacuum referred to as

the Roomba 980 with a retail price of approximately $899. Roomba 980 Robotic Vacuums

purchased from authorized retailers were covered by a warranty guaranteeing the product would

be in good working order for a period of one year from the date of purchase.

               11.     Roomba 980 Robotic Vacuum owners wishing to initiate a warranty claim

must first have registered their Roomba's serial number with an account on iRobot's support

website. When the owner of a Roomba 980 Robotic Vacuum contacted iRobot's customer

support via phone or chat to report a problem, the iRobot customer service representative

verified the name, email address and contact information that was given when the serial number

was originally registered, and then attempted to troubleshoot the customer's problem. If iRobot's

customer service was not able to solve the problem through troubleshooting, a warranty

replacement was initiated. iRobot then shipped a replacement product to its customer, along with

a return label so the defective product could be returned to iRobot free of charge.




                                                 4
          Case 2:19-cr-00317-JHS Document 1 Filed 05/31/19 Page 5 of 15



               12.     iRobot shipped Roomba 980 Robotic Vacuum warranty replacement

products from iRobot' s warehouse located in Lancaster, Pennsylvania, via commercial interstate

earner.

                                         THE SCHEME

               13 .    Beginning on or about November 9, 2015 and continuing until on or about

April 14, 2016, within the Eastern District of Pennsylvania, the Southern District of Texas, and

elsewhere, defendant

                                    GERALD ALAN GOSS

together and with co-schemers known and unknown to the United States Attorney, devised and

intended to devise a scheme to defraud and to obtain money and property by means of false and

fraudulent pretenses, representations, and promises.

                                   MANNER AND MEANS

               14.     With the knowledge and consent of defendant GERALD ALAN GOSS,

Co-Schemer #1 and Co-Schemer #2 knowingly falsely registered domain names.

               15.     Co-Schemer # 1 and Co-Schemer #2 took steps to prevent the effective

identification of themselves as the persons who registered the false domain names, including

paying for the domain name registration with Bitcoin ·and utilizing virtual private network

("VPN") services that provided a level of anonymity for persons when accessing the internet.

               16.     Defendant GERALD ALAN GOSS, Co-Schemer #1 , and Co-Schemer #2

established email addresses using the false domain names.

               17.     Defendant GERALD ALAN GOSS, Co-Schemer #1 , and Co-Schemer #2

established new phone numbers that were not directly tied to them by, among other things,

purchasing prepaid cellular phones in false names.


                                                5
         Case 2:19-cr-00317-JHS Document 1 Filed 05/31/19 Page 6 of 15



               18.     Defendant GERALD ALAN GOSS , Co-Schemer #1 , and Co-Schemer #2

purchased prepaid Amazon gift cards and prepaid debit cards.

               19.     Defendant GERALD ALAN GOSS, Co-Schemer# 1, and Co-Schemer #2

rented a mailbox at a UPS Store to which they could have merchandise shipped.

               20.     Defendant GERALD ALAN GOSS, Co-Schemer #1 , and Co-Schemer #2

located vacant homes to which they could have merchandise shipped.

               21.     Defendant GERALD ALAN GOSS, Co-Schemer #1 , and Co-Schemer #2

used the false email addresses, the new phone numbers, the prepaid Amazon gift cards and debit

cards, and the vacant home addresses and the mailbox at the UPS store to establish false Amazon

customer accounts in false names and false addresses.

               22.     Defendant GERALD ALAN GOSS , Co-Schemer #1 , and Co-Schemer #2

purchased and otherwise obtained merchandise from Amazon and other companies using the

false Amazon accounts they had created and paid for the merchandise using the prepaid Amazon

gift cards and prepaid debit cards.

               23 .    Defendant GERALD ALAN GOSS, Co-Schemer # 1, and Co-Schemer #2

falsely claimed, by placing telephone calls to, sending emails to, and initiating online chats with

Amazon and other companies from which they had previously ordered and obtained

merchandise, that the merchandise they ordered had never arrived or had arrived damaged, when

in fact it had arrived in an undamaged condition.

               24.     Defendant GERALD ALAN GOSS , Co-Schemer #1, and Co-Schemer #2,

through these false representations, caused Amazon and other companies to ship via USPS or in

interstate commerce via commercial interstate carriers, including FedEx, and UPS, multiples of

the same item for no additional charge.



                                                 6
        Case 2:19-cr-00317-JHS Document 1 Filed 05/31/19 Page 7 of 15



               25.     Co-Schemer # 1 and Co-Schemer #2 obtained and ascertained serial

numbers for NeatConnect Cloud Scanners, Roomba 980 Robotic Vacuums, and other items that

they did not own or possess.

               26.     Co-Schemer #1 and Co-Schemer #2 created false receipts showing that

they had purchased NeatConnect Cloud Scanners, Roomba 980 Robotic Vacuums, and other

items that that had never purchased and did not own.

               27.     Co-Schemer #1 and Co-Schemer #2 contacted Neat, iRobot, and other

companies and initiated false warranty claims via telephone calls, emails, and online chats by

providing legitimate serial numbers for NeatConnect Cloud Scanners, Roomba 980 Robotic

Vacuums, and other items that they did not own or possess, as well as false receipts, false names,

false email addresses, false shipping addresses, and other false information, and by falsely

claiming that they were the owners of the items in question and that the items were not working

properly.

               28.    Through the false submission of warranty claims to Neat, iRobot, and

other companies, Co-Schemer #1 and Co-Schemer #2 caused Neat, iRobot, and other companies

to ship via USPS or in interstate commerce via commercial interstate carriers, including FedEx

and UPS, to the false addresses they had provided, hundreds of warranty replacement items to

which they had no legitimate right.

               29.    Co-Schemer #1 and Co-Schemer #2 promised Neat, iRobot, and the other

companies with whom they had initiated false warranty .claims that they would send back the

supposedly broken products, when in fact they never owned the products in question and never

shipped back any broken products.




                                                7
        Case 2:19-cr-00317-JHS Document 1 Filed 05/31/19 Page 8 of 15



               30.    Defendant GERALD ALAN GOSS, Co-Schemer #1, and Co-Schemer #2

traveled to the false addresses and the mail box stores they had used as the shipping addresses for

the merchandise they obtained by fraud in order to pick up the fraudulently-obtained

merchandise.

               31.    Defendant GERALD ALAN GOSS, Co-Schemer# 1, and Co-Schemer #2

established and obtained PayPal accounts.

               32.    Defendant GERALD ALAN GOSS, Co-Schemer #1, and Co-Schemer #2

established eBay accounts linked to PayPaJ accounts they controlled.

               33 .   Defendant GERALD ALAN GOSS established an Amazon account in his

own name.

               34.    Co-Schemer #1 obtained access to an additional Amazon account that
                                                                 •
could be used to sell fraudulently-obtained merchandise.

               35.    Defendant GERALD ALAN GOSS, Co-Schemer #1 , and Co-Schemer #2

sold the items that they had fraudulently obtained from Amazon, Neat, iRobot, and other

companies by, among other things, listing those items for sale on eBay or through Amazon seller

accounts over which they had access and control.

               36.    Between on or about November 9, 2015 and on or about February 24,

2016, defendant GERALD ALAN GOSS, Co-Schemer #1 , and Co-Schemer #2 sold

fraudulently-obtained merchandise totaling approximately $19,864.85 through Amazon accounts

over which they had access and control.

               37.    Between on or about November 16, 2015 and on or about April 14, 2016,

defendant GERALD ALAN GOSS, Co-Schemer # 1, and Co-Schemer #2 sold fraudulently-




                                                8
         Case 2:19-cr-00317-JHS Document 1 Filed 05/31/19 Page 9 of 15



obtained merchandise totaling approximately $76,060.05 through eBay accounts over which they

had access and control.

               38.     Defendant GERALD ALAN GOSS, Co-Schemer #1 , and Co-Schemer #2

shipped via USPS or in interstate commerce via commercial interstate carriers the items they

sold through eBay and Amazon.

               39.     Defendant GERALD ALAN GOSS, Co-Schemer #1, and Co-Schemer #2

transferred the proceeds of their sale of the fraudulent-obtained items from the eBay and Amazon

seller accounts they used to PayPal accounts over which they had access and control.

               40.     During and in furtherance of the scheme, defendant GERALD ALAN

GOSS, Co-Schemer #1, and Co-Schemer #2 collectively received at least approximately

$95,924.90 from the sale of fraudulently-obtained merchandise.

               41.     Defendant GERALD ALAN GOSS, Co-Schemer #1, and Co-Schemer #2

equally shared in the profits they earned from their sale of the fraudulently-obtained

merchandise.

                                         MAIL FRAUD

               42.     On or about each of the following dates, in the Eastern District of

Pennsylvania, the Middle District of Pennsylvania, the Western District of Pennsylvania, the

Southern District of Texas, and elsewhere, defendant

                                    GERALD ALAN GOSS

alone and with co-schemers known and unknown to the United States Attorney, for the purpose

of executing the scheme described above, and attempting to do so, and aiding and abetting its

execution, knowingly caused to be delivered by mail and commercial interstate carriers,

according to the directions thereon, the following items:


                                                 9
       Case 2:19-cr-00317-JHS Document 1 Filed 05/31/19 Page 10 of 15



COUNT DATE                      FROM              TO               DESCRIPTION OF
                                                                   ITEM

ONE        January 17, 2016     Pearland,         Dallas,          EVGA GeForce GTX 980
                                Texas             Pennsylvania     Superclocked ACX 2.0
                                                                   Gaming Graphics Card,
                                                                   sold via eBay and shipped
                                                                   to A.L. via FedEx
TWO        February 4, 2016     Pearland,         Parkesburg,      Intel Boxed Core 17-
                                Texas             Pennsylvania     6700K 4.00 GHz 8M
                                                                   Computer Processor, sold
                                                                   via eBay and shipped to
                                                                   B.K. via FedEx
THREE      February 25, 2016    Pearland,         Downingtown,     Synology Disk Station 4-
                                Texas             Pennsylvania     Bay Network Attached
                                                                   Storage, sold via eBay and
                                                                   shipped to V.E. via FedEx
FOUR       March 5, 2016        Pearland,         Dalton,          EVGA NVIDIA GeForce
                                Texas             Pennsylvania     GTX 890 Ti Hybrid 6GB
                                                                   Graphics Card, sold via
                                                                   eBay and shipped to G.K.
                                                                   via FedEx
FIVE       April 4, 2016        Lancaster,        Pearland,        Roomba 980 Robotic
                                Pennsylvania      Texas            Vacuum, shipped via UPS
SIX        April 10, 2016       Pearland,         Allegheny,       USA Model Nikon D7100
                                Texas             Pennsylvania     24.1 MP DX-Format
                                                                   CMOS Digital SLR
                                                                   Camera, sold via eBay and
                                                                   shipped to J.G. via FedEx

            All in violation of Title 18, United States Code, Sections 1341 , 3559(g), and 2.




                                             10
        Case 2:19-cr-00317-JHS Document 1 Filed 05/31/19 Page 11 of 15



                           COUNTS SEVEN THROUGH TWELVE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

               1.      Paragraphs One through Twelve of Count One are incorporated here.

                                         THE SCHEME

               2.      Beginning on or about November 9, 2015 and continuing until on or about

April 14, 2016, within the Eastern District of Pennsylvania, the Southern District of Texas, and

elsewhere, defendant

                                    GERALD ALAN GOSS

together and with co-schemers known and unknown to the United States Attorney, devised and

intended to devise a scheme to defraud and to obtain money and property by means of false and

fraudulent pretenses, representations, and promises.

                                    MANNER AND MEANS

               3.      Paragraphs Fourteen through Forty-One of Count One are incorporated

here.

                                         WIRE FRAUD

               4.      On or about each of the following dates, in the Eastern District of

Pennsylvania, the Middle District of Tennessee, the Southern District of Texas, and elsewhere,

defendant

                                    GERALD ALAN GOSS

alone and with co-schemers known and unknown to the United States Attorney, for the purpose

of executing the scheme described above, and attempting to do so, and aiding and abetting its

execution, caused to be transmitted by means of wire communication in interstate commerce the

signals and sounds described below, each transmission constituting a separate count:


                                                11
        Case 2:19-cr-00317-JHS Document 1 Filed 05/31/19 Page 12 of 15



COUNT       DATE           ORIGIN OF            DESTINATION   METHOD OF WIRE
                           WIRE                 OF WIRE       AND DESCRIPTION
SEVEN       December 18,   Philadelphia,        La Vergne,    E-mail from Neat
            2015           Pennsylvania         Tennessee     headquarters to Neat
                                                        •     warehouse directing
                                                              shipment of
                                                              NeatConnect Cloud
                                                              Scanner to Galveston,
                                                              Texas in response to
                                                              false warranty claim
                                                              #SO3839620
EIGHT       December 18,   Philadelphia,        La Vergne,    E-mail from Neat
            2015           Pennsylvania         Tennessee     headquarters to Neat
                                                              warehouse directing
                                                              shipment of
                                                              NeatConnect Cloud
                                                              Scanner to Houston,
                                                              Texas in response to
                                                              false warranty claim
                                                              #SO3839677
NINE        February 16,   Philadelphia,        La Vergne,    E-mail from Neat
            2016           Pennsylvania         Tennessee     headquarters to Neat
                                                              warehouse directing
                                                              shipment of
                                                              NeatConnect Cloud
                                                              Scanner to Pearland,
                                                              Texas in response to
                                                              false warranty claim
                                                              #SO3989245
TEN         April4,2016    Philadelphia,        La Vergne,    E-mail from Neat
                           Pennsylvania         Tennessee     headquarters to Neat
                                                              warehouse directing
                                                              shipment of
                                                              NeatConnect Cloud
                                                              Scanner to Pearland,
                                                              Texas in response to
                                                              false warranty claim
                                                              #SO4098117




                                           12
    Case 2:19-cr-00317-JHS Document 1 Filed 05/31/19 Page 13 of 15



COUNT    DATE             ORIGIN OF            DESTINATION        METHOD OF WIRE
                          WIRE                 OF WIRE            AND DESCRIPTION
ELEVEN   April 7, 2016    Philadelphia,        La Vergne,         E-mail from Neat
                          Pennsylvania         Tennessee          headquarters to Neat
                                                                  warehouse directing
                                                                  shipment of
                                                                  NeatConnect Cloud
                                                                  Scanner to Pearland,
                                                                  Texas in response to
                                                                  false warranty claim
                                                                  #SO4108081
TWELVE   April 7, 2016    Philadelphia,        La Vergne,         E-mail from Neat
                          Pennsylvania         Tennessee          headquarters to Neat
                                                                  warehouse directing
                                                                  shipment of
                                                                  NeatConnect Cloud
                                                                  Scanner to Houston,
                                                                  Texas in response to
                                                                  false warranty claim
                                                                  #SO4108114

         All in violation of Title 18, United States Code, Sections 1343, 3559(g), and 2.




                                          13
          Case 2:19-cr-00317-JHS Document 1 Filed 05/31/19 Page 14 of 15



                                  NOTICE OF FORFEITURE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

                 1.    As a result of the violations of Title 18, United States Code, Sections 1341

and 1343 set forth in this Information, defendant

                                     GERALD ALAN GOSS

shall forfeit to the United States of America any property constituting, or derived from, proceeds

traceable to the commission of such offense, including but not limited to $31 ,974.96 in United

States currency (money judgment).

                 2.    If any of the property described above, as a result of any act or omission of

the defendant:

                       a.      cannot be located upon the exercise of due diligence;

                       b.      has been transferred to, sold to, or deposited with a third party;

                       c.      has been placed beyond the jurisdiction of this Court;

                       d.      has been substantially diminished in value; or

                       e.      has been commingled with other property which cannot be divided

                               without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c)

incorporating Title 21 , United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.




                                                 14
        Case 2:19-cr-00317-JHS Document 1 Filed 05/31/19 Page 15 of 15



                All pursuant to Title 18, United States Code, Section 981 (a)(l )(C), and 28 U.S.C.

Section 2461.



                                                      IL.~~
                                               M WILLIAM M. McSWAIN
                                                     UNITED STATES ATTORNEY




                                              15
